Citation Nr: 0020304	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  95-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from February 1983 to January 
1990.  This matter come before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 1994 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center in Wichita, Kansas (RO) which denied 
entitlement to service connection for hearing loss and 
tinnitus.  In March 1997 and in October 1998, the Board 
remanded this claim to the RO for additional development.  
Such development having been completed, this matter has been 
returned to the Board for resolution.



FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that demonstrates that his bilateral hearing loss has a nexus 
or relationship to service. 

2.  The veteran has not submitted competent medical evidence 
that demonstrates a current diagnosis of tinnitus, and 
tinnitus, if present, is not shown by competent medical 
evidence to have a nexus or relationship to service.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus that he 
developed as a result of noise exposure in service.  The 
veteran's DD Form 214 shows that he was assigned to the 77th 
Field Artillery and that his military occupational specialty 
(MOS) was a cannon crewmember for approximately 7 years and 6 
months.

At the outset, the Board notes that based on documentation 
from the National Personnel Records Center (NPRC), it appears 
that service medical records are not available for the 
veteran's period of honorable service from February 1983 to 
January 1990.  When service medical records are presumed 
destroyed, the VA has a heightened duty to assist the veteran 
in developing the facts pertinent to his or her claim and is 
obligated to search for alternative forms of medical records.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this 
case, the VA has met this duty, but all attempts to 
reconstruct the veteran's service medical records have been 
unsuccessful.  While the absence of a complete copy of the 
veteran's service medical records is clearly not helpful to 
his claim, the lack of such records does not preclude the 
granting of service connection.

The VA may pay compensation for disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  In addition, certain chronic 
diseases, such as sensorineural hearing loss, may be presumed 
to have been incurred in service, if they become manifest to 
a compensable degree within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If the evidence presented by 
the veteran fails to meet this threshold level of 
sufficiency, no further legal analysis need be made as to the 
merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between an inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (Table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  For 
disorders subject to presumptive service connection, the 
nexus requirement may be satisfied by evidence of 
manifestations of the disease to the required extent within 
the prescribed time period, if any.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a 
well-grounded claim based on the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  
Specifically, impaired hearing will be considered a 
disability when the thresholds for any of the frequencies at 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385(1999).  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), held that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal audiometric 
testing limits at separation from service.  Id. at 159.  The 
Court explained that, when audiometric test results do not 
meet the regulatory requirements for establishing a 
"disability" at the time of the veteran's separation, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is casually related to service.  
Id. at 160.  

With regard to the veteran's claim of entitlement to service 
connection for bilateral hearing loss, there are no service 
medical records available.  Private treatment records from 
St. John Hospital dated in February 1993 show that the 
veteran was diagnosed with mild bilateral sensorineural 
hearing loss and he was advised to undergo annual hearing 
evaluations.  VA examination reports dated in July 1994 and 
August 1997 do not show that the veteran had hearing loss by 
VA standards, but VA examinations performed December 1998 and 
January 1999 show the veteran had speech recognition scores 
of 92 percent for each ear, and as such, satisfies the 
requirements for hearing loss under 38 C.F.R. § 3.385.  

Based on this evidence, the Board finds while the veteran 
currently has bilateral hearing loss by VA standards, he has 
not submitted any medical evidence that relates this hearing 
loss to service.  The only evidence of record supporting the 
veteran's claim that he has bilateral hearing loss as a 
result of his period of honorable service, are his own 
statements.  However, the veteran, as a lay person is not 
competent to offer statements or opinions that require 
medical expertise, such as whether a current diagnosis of 
bilateral hearing loss is a result of his period of honorable 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of such medical evidence, the veteran 
has not submitted a well-grounded claim for service 
connection and his claim must be denied on this basis.  

The veteran also claims that he is entitled to service 
connection for tinnitus.  Again, as with his claim of 
entitlement to service connection for bilateral hearing loss, 
the veteran's service medical records are not available for 
review.  A post-service VA examination report dated July 1994 
reflects that the veteran reported experiencing periodic 
tinnitus in association with loud noises.  He stated that the 
tinnitus was "not too bothersome."  The report does not 
indicate that the veteran was diagnosed with tinnitus.  
During August 1997 and December 1998 VA examinations, the 
veteran indicated that he experienced bilateral tinnitus on a 
periodic basis, and which occurred more frequently in his 
left ear, but which he described as "not too bothersome."  
In a January 1999 VA examination report, the VA examiner 
indicated that the association of a high frequency hearing 
loss and tinnitus along with a positive record of noise 
exposure are the highest markers for the presence of 
tinnitus.  The examiner went on to say that loudness and 
frequency matching tests will not substantiate a claim of 
tinnitus.  While the veteran has a history of noise exposure, 
evidence of a noise related hearing loss is "marginal at 
best," and the veteran describes his tinnitus as being "not 
too bothersome."  Accordingly, the examiner opined that this 
is not a strong case for verifying the presence of tinnitus.  
However, the examiner also noted that the annoyances of even 
marginal tinnitus vary with the coping skills of each 
individual.

Based on a review of the evidence of record, the Board 
concludes that the veteran has failed to submit evidence of a 
well-grounded claim of entitlement to service connection for 
tinnitus.  The evidence as to whether the veteran currently 
has tinnitus is inconclusive.  However, even assuming that 
the veteran does have tinnitus, there is no medical evidence 
of record linking any current tinnitus to the veteran's 
period of honorable service.  The only evidence of record 
supporting the veteran's claim that he has tinnitus as a 
result of his period of honorable service, are his own 
statements.  However, the veteran, as a lay person is not 
competent to offer statements or opinions that require 
medical expertise, such as whether any current diagnosis of 
tinnitus is a result of his period of honorable service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of such medical evidence, the veteran has not 
submitted a well-grounded claim for service connection and 
his claim must be denied on this basis.  


ORDER

Evidence of a well-grounded claim, not having been submitted, 
entitlement to service connection for bilateral hearing loss 
is denied.

Evidence of a well-grounded claim, not having been submitted, 
entitlement to service connection for tinnitus is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

